Case: 18-40532      Document: 00514813210         Page: 1    Date Filed: 01/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40532                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 29, 2019

MARIA DEL ROSARIO ROSALES-RODRIGUEZ,                                     Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellant

v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY; UNITED STATES OF AMERICA,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:16-CV-258


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       Ms. Rosales-Rodriguez appeals from, what she calls, a “front-desking” of
her Social Security card application. Rosales brought a copy of her baptismal
record, a letter from a priest at the church attesting to the document, and a
Mexican voter identification card. The Social Security officer informed her that
she needed to present original documents, or an alternative document from a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40532    Document: 00514813210     Page: 2   Date Filed: 01/29/2019



                                 No. 18-40532
list of acceptable documents in order to apply for a Social Security card. See
20 C.F.R. § 422.107(d). Rosales challenged this action as a final agency action,
reviewable under the Administrative Procedures Act (the “APA”) and under 8
U.S.C. § 1503(a). The district court found there was no final agency action and
dismissed the claim for lack of subject-matter jurisdiction.
      Rosales acknowledged the documents she brought did not satisfy the
necessary list and admitted there was a way to obtain an original baptism
certificate. There was no agency action in this case, either formal or informal.
Instead, the record shows that an employee declined to process an application
without the necessary documents. Rosales did not attempt to return with
alternative documents or an original or certified copy of her baptismal record.
Such action is not a final action under either the APA or 8 U.S.C. § 1503(a).
      We have reviewed the briefs, the applicable law, and relevant parts of
the record. The district court committed no reversible error. The judgment is
AFFIRMED.




                                       2